Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 06, 2018

The Court of Appeals hereby passes the following order:

A18A1058. BRENDA N. WRIGHT v. CRYSTAL JONES JUDD.

     In this civil action, defendant Brenda Wright appeals the trial court’s order
domesticating a South Carolina judgment in favor of plaintiff Crystal Judd in the
amount of $5,790.00. We lack jurisdiction.
     Appeals in actions for damages in which the judgment is $10,000.00 or less
must be initiated by filing an application for discretionary review. OCGA § 5-6-35
(a) (6), (b); Jennings v. Moss, 235 Ga. App. 357, 357 (509 SE2d 655) (1998). A
foreign judgment domesticated by a Georgia trial court has the same effect as if it had
been issued by the Georgia court. OCGA § 9-12-132; Arrowhead Alternator, Inc. v.
CIT Communications Finance Corp., 268 Ga. App. 464, 465 (602 SE2d 231) (2004).
Consequently, to appeal the trial court’s order in this case, Wright was required to file
an application for discretionary review. Cf. Okekpe v. Commerce Funding Corp., 218
Ga. App. 705, 706 (463 SE2d 23) (1995) (a discretionary application is required to
appeal the denial of a motion to set aside a domesticated foreign judgment). Wright’s
failure to follow the required appellate procedure deprives us of jurisdiction over this
appeal, which is hereby DISMISSED. See Jennings, 235 Ga. App. at 357.

                                         Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                            03/06/2018
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                           , Clerk.